United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, FRANKLIN D.
ROOSEVELT POST OFFICE, LENOX HILL
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2263
Issued: July 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On September 8, 2010 appellant, through her attorney, filed a timely appeal of the
August 19, 2010 merit decision of the Office of Workers’ Compensation Programs denying her
recurrence of disability claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability commencing
May 14, 2010 causally related to her December 6, 2006 employment injuries.
On appeal, appellant’s attorney contends that the employing establishment’s reduction of
appellant’s limited-duty work hours effective May 14, 2010 establish a recurrence of disability
under FECA.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The Office accepted that on December 6, 2006 appellant, then a 44-year-old mail carrier,
sustained other enthesopathy of the bilateral ankle and tarsus as a result of standing on hard
floors, eight hours per day while working at the employing establishment.2
On May 21, 2010 appellant filed a claim alleging that she sustained a recurrence of
disability commencing May 14, 2010. She stated that the employing establishment reduced her
limited-duty work hours effective May 14, 2010.
By letter dated June 9, 2010, the Office requested that appellant submit factual and
medical evidence in support of her claim. It noted that she had returned to full-duty work as of
July 11, 2007 and its denial of her claim for a recurrence of disability commencing
August 15, 2007.3 The Office stated that it was unclear as to why appellant was performing
light-duty work at the time of the claimed May 14, 2010 recurrence of disability. It requested
that the employing establishment provide factual evidence regarding her light-duty work status
within 30 days. The employing establishment did not respond.
In a June 20, 2010 letter, appellant, through her attorney, contended that the employing
establishment’s reduction of her limited-duty work hours on May 14, 2010 constituted a
recurrence of disability. She submitted a copy of the employing establishment’s May 13, 2010
job offer for a modified letter carrier position with work hours from 7:30 a.m. to 8:30 a.m. and
weekends off effective May 14, 2010 which she signed and accepted on the offer date.
Medical reports dated May 26 and July 5, 2010 from Dr. Gutman advised that appellant
had been able to work eight hours per day in her limited-duty position. Appellant was able to
box up mail six hours provided that she could sit on a resting bar in the morning to take the
pressure off her feet. She was able to deliver Express Mail or daily mail but, she needed to rest
her feet for 15 minutes every 2 hours. Appellant could drive a postal vehicle but, she could not
lift packages weighing over 12 pounds. Dr. Gutman noted that currently she had weekends off
which allowed her to rest her feet. He concluded that there was no reason why appellant could
not continue her current limited duties and eight-hour work shifts.
In an August 19, 2010 decision, the Office found that appellant did not sustain a
recurrence of disability commencing May 14, 2010 due to her accepted December 6, 2006
employment injuries.4
2

In a prior appeal, the Board issued a decision on March 7, 2011 which affirmed the Office’s November 6, 2009
nonmerit decision, denying appellant’s request for reconsideration of the finding that she did not sustain a recurrence
of disability commencing August 15, 2007 due to her accepted December 6, 2006 employment-related injuries.
Docket No. 10-1419 (issued March 7, 2011).
3

The record reveals that appellant was released to return to full-duty work by Dr. Aaron L. Gutman, an attending
podiatrist. Appellant actually returned to full-duty work on August 6, 2007.
4

Following the issuance of the Office’s August 19, 2010 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c)(1).

2

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.6
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.7
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.8
ANALYSIS
The Board finds that the case is not in posture for decision. While the Office stated that
appellant had returned to full-duty work at the employing establishment as of July 11, 2007, the
evidence reflects that she was provided with limited-duty work for eight hours per day. The
evidence further reflects that appellant was subsequently provided with one hour of limited-duty
work effective May 14, 2010. Although the medical evidence reveals that she was found capable
by Dr. Gutman of working in her limited-duty position eight hours per day, the employing
establishment provided reduced hours of limited duty, as noted. The employing establishment
was requested by the Office to provide evidence regarding appellant’s limited-duty work status
as it was unclear as to why she was performing light-duty work in light of her return to full-duty
work. However, the employing establishment failed to submit the requested evidence prior to
the issuance of the Office’s August 19, 2010 decision. As the record does not contain a clear
response from the employing establishment for review by the Board regarding appellant’s
5

20 C.F.R. § 10.5(x).

6

Id.

7

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman,
38 ECAB 222, 227 (1986).
8

James H. Botts, 50 ECAB 265 (1999).

3

limited-duty work status, the case will be remanded to the Office for further development of her
recurrence claim. On remand, the Office should determine whether appellant was performing
limited-duty work and whether the employing establishment reduced her work hours in this
position as of May 14, 2010. This information is important in determining her possible
entitlement to compensation.9 Following this and such other development as deemed necessary,
the Office shall issue an appropriate merit decision on appellant’s claim for a recurrence of
disability commencing May 14, 2010.
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant has
established a recurrence of total disability commencing May 14, 2010 causally related to her
accepted December 6, 2006 employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to the Office for further
action consistent with this decision of the Board.
Issued: July 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

9

See 20 C.F.R. § 10.505. See also Terry Hedman, supra note 7.

4

